Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 1 of 18 PageID #: 492




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                         MARSHALL DIVISION


KAIFI, LLC,

                  Plaintiff,           Civil Action No. 2:20-cv-00280-JRG

vs.                                    JURY TRIAL DEMANDED

VERIZON COMMUNICATIONS INC., et al,

                  Defendants.



          VERIZON’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 2 of 18 PageID #: 493




                                            TABLE OF CONTENTS

                                                                                                                           Page

I.    INTRODUCTION ...............................................................................................................1

II.   DISPUTED TERMS ............................................................................................................2

      A.        “selecting one of the indoor and the outdoor networks in accordance with
                the determined location of the data communication terminal” (claim 1) ............... 2

                1.        The Intrinsic Record Support Verizon’s Construction. .............................. 3

                2.        Verizon’s Construction Is Consistent With The Certified Translation Of
                          The Priority Korean Application. ............................................................... 5

                3.        In Its Response To T-Mobile’s Alice-based Motion, KAIFI Repeatedly
                          Argued Exactly What Verizon Is Presently Arguing. ................................. 6

                4.        The Court’s Prior Construction Of “Provides Roaming” Fully Supports
                          Verizon’s Construction And Rebuts KAIFI’s Construction. ...................... 7

                5.        Verizon’s Positions Match KAIFI’s Expert In The AT&T Case. .............. 8

                6.        KAIFI’s Construction Seeks To Leave This Term Meaningless And
                          Thereby Read This Term Out Of The Claim. ............................................. 9

      B.        “a second step of determining whether when indoor system ID information
                is received by the data communication terminal and the received indoor
                system ID information is identical to the indoor system ID information
                stored in the location register” (claim 12)............................................................. 10




                                                              i
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 3 of 18 PageID #: 494




                                        TABLE OF EXHIBITS

    Exhibit        Abbreviation1        Description
                                        Exhibit to Declaration of Glenn Richeson in Support of
                   Ex. [Letter]
                                        Verizon’s Responsive Claim Construction Brief
                                        Exhibit to Declaration of Matthew J. Hawkinson in Support of
                   Ex. [Number-
                                        Plaintiff KAIFI LLC’s Opening Claim Construction Brief (Dkt.
                   Letter]
                                        No. 56-1)
     Ex. 1-A       ’728 Patent          U.S. Patent No. 6,922,728
                                        Excerpted transcript of deposition of Peter Rysavy, March 31,
     Ex. 1-B       Rysavy Depo.
                                        2021
                                        Excerpted Internet Engineering Task Force, RFC 2002,
     Ex. 1-C       RFC 2002
                                        October 1996
                                        Certified Translation of the Korean priority application (Dkt.
      Ex. A        KPA                  139-7) in KAIFI LLC v. T-Mobile US, Inc. et al., C.A. No. 2:20-
                                        cv-00281-JRG (E.D. Tex., Aug. 28, 2020)
                                        KAIFI Sur-Reply re Motion to Dismiss (Dkt. 85) in KAIFI
      Ex. B        KAIFI Sur-reply      LLC v. T-Mobile US, Inc. et al., C.A. No. 2:20-cv-00281-JRG
                                        (E.D. Tex., Aug. 28, 2020)
                                        Claim Construction Order (Dkt. 104) in KAIFI LLC v. AT&T,
      Ex. C        AT&T Order           Inc. et al., C.A. No. 2:20-cv-00138-JRG (E.D. Tex., Apr. 26,
                                        2019)
                                        Declaration of Brian T. Kelley, Ph. D Regarding Claim
      Ex. D        Kelley Decl.         Construction (Dkt. 62-10) in KAIFI LLC v. AT&T, Inc. et al.,
                                        C.A. No. 2:20-cv-00138-JRG (E.D. Tex., Apr. 26, 2019)



                                     TABLE OF ABBREVIATIONS

    Abbreviation           Description
    KAIFI                  Plaintiff KAIFI, LLC
                           Plaintiff KAIFI, LLC’s Opening Claim Construction Brief (Dkt.
    Op. Br.
                           56)
                           KAIFI LLC v. T-Mobile US, Inc. et al., C.A. No. 2:20-cv-00281-
    T-Mobile Case
                           JRG (E.D. Tex., Aug. 28, 2020)
                           KAIFI LLC v. AT&T, Inc. et al., C.A. No. 2:20-cv-00138-JRG
    AT&T Case
                           (E.D. Tex., Apr. 26, 2019)




1
    In this brief, all emphases are added unless otherwise stated.



                                                     i
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 4 of 18 PageID #: 495




                                                  TABLE OF AUTHORITIES

Cases

02 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351 (Fed. Cir. 2008) ................... 3

Cellular Commc'ns Equip. LLC v. AT&T, Inc., 2:15-CV-576-RWS-RSP, 2016 WL 7364266

   (E.D. Tex. Dec. 19, 2016) ......................................................................................................... 12

GPNE Corp. v. Apple Inc., 830 F.3d 1365 (Fed. Cir. 2016) ........................................................... 4

Gree, Inc. v. Supercell Oy, No. 219-CV-00070-JRG-RSP, 2020 WL 2332144 (E.D. Tex. May

   11, 2020) ..................................................................................................................................... 2

Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244 (Fed. Cir. 2008) ....................... 11, 12

Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014) ........................................... 11

Visto v. Microsoft, No. CIV.A. 2:05-CV-546, 2007 WL 5688730 (E.D. Tex. Aug. 28, 2007) ...... 2

Regulations

Manual of Patent Examining Procedures (MPEP), § 2304.1(c) ..................................................... 6




                                                                        ii
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 5 of 18 PageID #: 496




I.      INTRODUCTION

        Verizon respectfully submits this brief to address two claim construction issues in

addition to those presented in the T-Mobile case: (1) the construction for “selecting one of the

indoor and the outdoor networks in accordance with the determined location of the data

communication terminal” and (2) whether the second step in claim 12 is indefinite. Regarding

the remaining claim construction terms, Verizon entirely joins the positions and reasoning set

forth in T-Mobile’s claim construction brief. The basis for consolidating the Markman hearings

was a recognition that, except for the two additional issues identified herein, “[f]or each of these

seven briefed terms [in the T-Mobile case], Verizon’s proposed construction matches T-Mobile’s

proposed construction.” See, D.I. 052 at 4. KAIFI’s suggestion of inconsistency between the

construction of these two terms and those set forth in the T-Mobile briefing is incorrect.

        Turning to the first term, “selecting one of the indoor and the outdoor networks in

accordance with the determined location of the data communication terminal,” the dispute is a

simple one: must the “selecting” of network path by the router be based on the data

communication terminal’s location stored in the location register? The clear answer is: yes.

Verizon’s position is supported by: (1) the intrinsic record, (2) the certified translation of the

Korean priority application, (3) the Court’s prior construction in the AT&T case, (4) KAIFI’s

argument in opposing T-Mobile’s Alice Motion, and (5) KAIFI’s expert testimony in the AT&T

case.

        KAIFI does not address Verizon’s “based on” language and instead argues that Verizon

has taken a position for the “selecting” term that somehow supports KAIFI’s incorrect arguments

for other terms addressed in the T-Mobile briefing. For example, KAIFI is incorrect that

Verizon’s construction of the “selecting” term implies that the “location register” is in the data

communication terminal. Op. Br. at 2. To the contrary, Verizon agrees with T-Mobile that the


                                                  1
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 6 of 18 PageID #: 497




intrinsic record and KAIFI’s repeated admissions require that the “location register” is external

to the “data communication terminal.” Returning to the “selecting” term at issue here, KAIFI’s

inability to articulate a basis for why Verizon’s position and support are incorrect, warrants

finding in Verizon’s favor.

       The second term (the second step of method claim 12) is indefinite. KAIFI does not

dispute that the term needs construction, but KAIFI’s proposal rewrites the claim language in an

effort to preserve validity and finds no basis in law or fact to do so. Verizon respectfully requests

that the Court find that the second step of claim 12 is indefinite.

II.    DISPUTED TERMS

       A.      “selecting one of the indoor and the outdoor networks in accordance with the
               determined location of the data communication terminal” (claim 1)

       KAIFI’s Construction                     Verizon’s Construction (revised)
 No additional construction needed. “selecting one of the indoor and outdoor networks based
                                    on the determined location of the data communication
                                    terminal, which is stored in the location register.”
       The dispute centers on the meaning of “in accordance with” – specifically, whether the

router, when performing the “selecting” of the specific network (indoor or outdoor), uses the

location (of the data communication terminal) stored in the location register. As an initial

matter, consistent with Verizon’s proposed construction here, this Court has repeatedly clarified

claim terms such as “in accordance with” where the claims describe an operation to be

performed. E.g., Gree, Inc. v. Supercell Oy, No. 219-CV-00070-JRG-RSP, 2020 WL 2332144,

at *28 (E.D. Tex. May 11, 2020) (construing “in accordance with” as “in response to and based

on” where the specification described an operation), Visto v. Microsoft, No. 2:05-CV-546, 2007

WL 5688730, at *28 (E.D. Tex. Aug. 28, 2007) (construing “in accordance with” term to include

“based on”). Such clarification – i.e., that the router’s “selecting” decision must be based on the

location of the mobile device that is stored in the location register – is appropriate here too


                                                  2
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 7 of 18 PageID #: 498




especially in view of (1) the intrinsic record, (2) the certified translation of the Korean priority

application, (3) the Court’s prior construction in the AT&T case, (4) KAIFI’s argument in

opposing T-Mobile’s Alice Motion, and (5) KAIFI’s expert testimony in the AT&T case.

       Because the plain meaning of the terms are actively in dispute, the Court’s construction

should resolve this underlying dispute. See 02 Micro Int’l Ltd. v. Beyond Innovation Tech.

Co., 521 F.3d 1351, 1360-1361 (Fed. Cir. 2008). Without Verizon’s proposed construction, this

phrase could be improperly interpreted by a lay juror to mean the router’s “selecting” does not

need to use the actually determined location stored in the location register.    Rather, the claim

could be mistakenly understood to be met where the router simply guesses right – in other words,

the router routes communications in a way that is serendipitously consistent with the location in

the location register, even without any reference to the location stored in the location register.

Only Verizon’s construction resolves the parties’ O2 Micro dispute and should be adopted. Id.

       KAIFI apparently misunderstood Verizon’s position on this term. Op. Br. at 2. To

eliminate any ambiguity, Verizon clarified its proposed construction by adding the words “which

is” and a comma to separate out the phrasing that KAIFI misunderstood. Verizon’s proposed

construction identifies that the selection of “one of the indoor and outdoor networks” is based on

the “determined location stored in the location register,” “of the data communication terminal.”

               1.      The Intrinsic Record Support Verizon’s Construction.

       The intrinsic record repeatedly and consistently describes that the router selects a network

(i.e., indoor or outdoor) based on information derived from the “location register,” and that the

location register “controls” the network path (of the router). When the disputed claim language

is read in context, it is clear that a router “determines the location of the data communication

terminal stored in the location register,” and that the “router” selects “one of the indoor and

outdoor networks” based on the “determined location” from the “location register.” See GPNE


                                                   3
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 8 of 18 PageID #: 499




Corp. v. Apple Inc., 830 F.3d 1365, 1371 (Fed. Cir. 2016). This is what is set forth in claim 1:

       a location register that stores location information of the data communication
       terminal received through the indoor network or outdoor wireless internet network; and

       a router that determines the location of the data communication terminal stored
       in the location register and provides roaming of voice/data signals provided to the user
       by selecting one of the indoor and the outdoor networks in accordance with the
       determined location of the data communication terminal.

’728 Patent, Claim 1. In other words, the “determined location” that the router uses to make

decisions is from the “location register that stores location information of the data

communication terminal.”

       The specification is also unequivocal that the “router” receives “location information”

from the “location register” to provide selection of one of the indoor network and outdoor

wireless internet network.

       The location register 80 controls a path of the incoming messages or voice data
       transmitted to the internet 50. If it is determined that the user's location stored in the
       location register 80 has been changed from the outdoors to the indoors, the router
       connected with the location register transfers the voice data or incoming messages of
       the recipient to the indoor gateway 100 . . .”

’728 Patent at 10:44–52. The router can only “determine that the user’s location stored in the

location register” has changed if the router actually accesses and uses that stored location of the

data communication terminal. Similarly, the location register can only “control” the path if the

router switching is based on the value in the location register.

       The linkage between the determination of the location “stored in the location register”

with the router’s switching decision is further supported by the remainder of the specification.

For example, the specification provides that “network paths … are switched depending on

whether a user is located indoors or outdoors.” Id. at 2:34-38. In that same paragraph, it further

states “a roaming service is provided through an optimal network path depending on whether the




                                                  4
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 9 of 18 PageID #: 500




user is located indoors or outdoors.” Id. at 2:49-51.2

       Moreover, the specification describes making its “selecting” decision only by using the

information stored in the location register. First, “[t]he location register 80 detects the location

of recipient and transfers information to a relevant router.” Id. at 7:48-50. Then, the router

performs functions, including the “selecting” based on location information received. Id. at 7:6-

8 (“routers perform function to transmit messages to the internet based on information provided

thereto by a network protocol.”), 10:9-13 (“The location of the PDA 10 is registered into the

location register 80, after going through the authentication of the fact that the PDA has been

moved by the location register through an outdoor or indoor wireless LAN network based on the

mobile IP message.”). Tellingly, the specification does not describe (and KAIFI does not

identify) any situation in which the router has a capability of changing its switching decision

between indoor and outdoor networks on any basis other than from the location information of

the data communication terminal stored in the location register. Any such configuration would,

of course, conflict with the statement that the location register “controls” the network path.

               2.      Verizon’s Construction Is Consistent With The Certified Translation Of
                       The Priority Korean Application.

       KAIFI claims priority to a Korean application.3 The Korean priority application is in



2
 See also id. at 3:9-15 (“The present invention includes a location register for storing location
information transmitted from the wireless internet terminal in order to confirm as to whether the
user of the wireless internet terminal is located indoors or outdoors.”); 9:54-67 (“If the location
of the PDA 10 is registered into the location register, the PDA is connected with the internet…”
and calls can be transmitted to the PDA).
3
 T-Mobile submitted a certified translation of the Korean priority application. Ex. A, KPA.
Notably, KAIFI did not submit a certified translation with its U.S. patent application. The PTO
presently requires a certified translation of the priority application, although it did not so require
in 2001 when the ’728 patent application was filed. See Manual of Patent Examining Procedures
(MPEP), § 2304.1(c).



                                                  5
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 10 of 18 PageID #: 501




complete consonance with Verizon’s position that the “in accordance with” means “based on”.

Specifically, throughout the Korean priority application the language used was “according to”:

       A router for judging the location of the data communication terminal stored in the
       location register, and roaming the voice/data signal provided to the user by selecting
       either an outdoor or indoor network according to the location of the data
       communication terminal.

Ex. A, KPA at p. 44-31 (claim 1); see also ¶ 86 (“voice data is transmitted from the recipient to

the user’s PDA … according to the location registered in the location register”); ¶ 112

(“transmitted to the indoor gateway … according to the location information of the user

registered in the location register”); ¶ 129 (“transmits an incoming message or voice data to the

indoor gateway according to the location of the user stored in the location register”).

       Indeed, the Korean priority application further provides that: “In the present invention,

the network path for the roaming service is different depending on the location information

stored in the location register.” Id. at ¶ 24. The present invention discussion continues that:

       <19> The present invention for solving the above technical problems, <20> allows a
       network path (i.e., connection of a communication network) capable of connecting to
       the internet or the PSTN to be different depending on whether the user is outdoors or
       indoors. . . By switching network connection according to the user’s location status
       or location movement, the user can be guaranteed better call quality at a low cost. In
       this case, depending on whether the user is indoors or outdoors, the roaming service
       is performed according to the optimal network path.

Id. at ¶¶ 19-20; see also id. at ¶ 30 (switching “depending on” the location “stored in the location

register”); ¶ 65; ¶ 95 (“transmission path for the incoming message or voice data transmitted to the

internet (50) is controlled by the location register…”).

       Tellingly, KAIFI ignores the Korean application since any construction other than that

proposed by Verizon would not have support in the Korean priority application.

               3.      In Its Response To T-Mobile’s Alice-based Motion, KAIFI Repeatedly
                       Argued Exactly What Verizon Is Presently Arguing.

       In opposing T-Mobile’s motion to dismiss that the ’728 claims do not recite patentable


                                                 6
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 11 of 18 PageID #: 502




subject matter (T-Mobile case at D.I. 55), KAIFI argued that the switching decision is based on

the actual location information in the location register.

        The terminal then updates the location information in the network’s location register
        and based on the updated location information, the network can then correctly decide
        whether the traffic should go through the indoor gateway or not.

Ex. B, KAIFI Sur-Reply at 6. This was not an isolated statement by KAIFI, but a central

premise of its opposition to T-Mobile’s motion.

        The system is informed of the terminal’s location update via the information stored in
        the location register (the third recited component), which receives “through the
        indoor network or outdoor wireless internet network” the location information of the
        terminal. … Once the system (specifically, the fourth recited component, a router alone
        or in combination with other equipment such as the user device) determines that the
        terminal has moved from outdoors to indoors based on the updated location
        information, the traffic can then be routed through the indoor gateway associated with
        the indoor system ID information, resulting in automatic switching to the indoor
        network via the indoor gateway

Id. at 2.

        KAIFI also repeated the specification phrase that “[t]he location register 80 controls a

path of the incoming messages of voice data transmitted to the internet 50.” According to

KAIFI, in this passage “the specification expressly links the location information stored in the

location register with the automatic network switching without service interruption.” Id. at 5.

               4.      The Court’s Prior Construction Of “Provides Roaming” Fully Supports
                       Verizon’s Construction And Rebuts KAIFI’s Construction.

        Verizon’s proposed construction aligns with this Court’s construction for the term

“provides roaming of voice/data signals provided to the user.” See Ex. C, AT&T Order at 7-10.

The Court determined that this claim element “provides switching the network path of the

voice/data communications automatically and without interruption.” Id. at 10.

        In order to “switch[]… automatically and without interruption,” the switching decision

would need to be based upon something definitive – which the specification, states is the location



                                                  7
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 12 of 18 PageID #: 503




in the location register. See e.g., ’728 Patent at 7:48-50 (“[t]he location register 80 detects the

location of recipient and transfers information to a relevant router.”).

       The Court’s analysis in arriving at its construction is instructive. The Court stated:

        the specification states that “[a]ccording to the present invention for accomplishing
       the aforementioned objects, network paths (i.e. connection paths of a communication
       network) capable of connecting with the internet, a PSTN, or the like are switched
       depending on whether a user is located indoors or outdoors.” ’728 Patent at 2:34–38.

Id. at 8-9 (italicized emphasis in original). The “depending on” quoted by the Court confirms

that the switching decision is made using the specific location of the data communication

terminal stored in the location register – not by random chance or some other mechanism.

       Also, in construing the term “location register”, the Court relied upon the specification

passage stating that “[t]he location register 80 controls a path of the incoming messages …”

Ex. C, AT&T Order at 41. The citation to this passage to reject the indefiniteness challenge

confirms its importance to the claims. The location register can “control” the network path only

if the router uses the information in the location register to perform the “switching” that is

“automatic and without interruption.”

               5.      Verizon’s Positions Match KAIFI’s Expert In The AT&T Case.

       KAIFI’s expert in the AT&T case, Dr. Kelley agreed that the router selects a network

based on the determined location from the location register. See Ex. D, Kelley Decl..

Consistent with the specification (and Verizon’s positions), Dr. Kelley testified:

       These disclosures inform a POSA what a “location register” is, does and how it
       operates in conjunction with the rest of the system. It is a register. It controls a path
       of the data transmitted to the internet. It stores location information transmitted from
       the data communication terminal which is used to determine whether the terminal is
       indoors or outdoors. It accepts registration messages transferred to it through a BTS,
       BTC, and router, in order to register a user’s location. It transfers location
       information to a router.

Id. at ¶ 199. Dr. Kelley also stated that:



                                                  8
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 13 of 18 PageID #: 504




       The claimed system …comprises a location register that stores location information
       and a router that controls the switching between the indoor network and the outdoor
       wireless internet network, depending on the determined location ….

Id. at ¶ 58; see also id. at ¶ 198 (quoting specification that “location register 80 controls a path”);

¶ 194 (same). Thus, KAIFI’s expert stated, as Verizon proposes, that the router makes the

switching decision “depending on” (i.e. based on) the location stored in the location register.

               6.      KAIFI’s Construction Seeks To Leave This Term Meaningless And
                       Thereby Read This Term Out Of The Claim.

       KAIFI raises no substantive challenges to Verizon’s proposed construction. Instead,

KAIFI’s brief focuses on whether a location register can be “distributed” or whether it has a

particular physical location. Op. Br. at 2-7. While Verizon disagrees for the reasons set forth in

T-Mobile’s briefing of the “location register” term, it is irrelevant to the issue here as to the

instant claim construction issue whether: “selecting … in accordance with the determined

location …” means the selection must be based upon the determined location. Thus, for the

present dispute, regardless of any “distributed” nature of the location register, the router must

base its network switching decision on the location information from the location register.

       Additionally, KAIFI does not explain how a “distributed” location register can “control”

the path because there would not be any single value that identifies which path should be chosen.

In other words, in the “distributed” location register posited by KAIFI, there apparently could be

multiple different “location register” elements scattered throughout a network. In such a

configuration, the system has no reference for how to select the network path—for example, it is

unclear from which part of the multiple parts of the “distributed” location register the router

would determine the location of a particular data communication terminal.

       KAIFI’s proposed “no additional construction needed” is a red herring because it permits

KAIFI to advance ambiguous infringement theories by alleging infringement of the disputed



                                                   9
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 14 of 18 PageID #: 505




term against any device it chooses that may include information relating to location derived from

sources outside of the claimed “location register.” Not only is KAIFI’s application of the claim

divorced from the specification and the rest of the claim, it leaves open the question of the

meaning of “in accordance with” as identified in the disputed term. Specifically, it appears that

KAIFI’s non-construction of this limitation provides that the router, by pure chance, selects a

network path to the data communication terminal that is consistent with the stored location

information, even if not based upon that stored location information, is sufficient. As discussed

above, that is not what the claims nor specification provide. KAIFI “distributed” location

register argument, not only has no support in the intrinsic record,4 but further untethers the

claims from the alleged invention in that not only is “pure chance” sufficient, but the “stored

location information” can now presumably reside anywhere—for where ever it resides is what

KAIFI will allege is part of this contrived “distributed” location register.

         KAIFI’s efforts to avoid construction and keep this limitation as vague as possible

renders the limitation essentially (and impermissibly) meaningless.

         B.      “a second step of determining whether when indoor system ID information is
                received by the data communication terminal and the received indoor system
                ID information is identical to the indoor system ID information stored in the
                location register” (claim 12)

                        KAIFI’s Construction                          Verizon’s Construction
    “a second step of determining whether the received indoor system Indefinite
    ID information is identical to indoor system ID information
    stored in the location register when indoor system ID information
    is received by the data communication terminal”
         Verizon recognizes that the Court construed this term in the AT&T case, and KAIFI

adopted that construction as its proposed construction. However, the prior construction does not


4
 Tellingly, KAIFI does not identify a single citation in the specification that discusses a
“distributed” register, or how a “distributed” location register can “control” the path.



                                                 10
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 15 of 18 PageID #: 506




cure the fact that the term fails to inform, with reasonable certainty, those skilled in the art about

the scope of the invention. See Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901

(2014).

          It is undisputed that this term is ambiguous on its face. For example, a POSITA may

determine that the second step refers to when something occurs or whether something occurs.

KAIFI’s proposed construction presents additional issues in that there is no antecedent basis for

the “received indoor system ID information.” Specifically, “received indoor system ID

information”, as set forth in KAIFI’s proposed construction, would now appear for the first time

in the claim in the “whether/when” limitation. However, the “whether/when” limitation occurs

prior to ever receiving “indoor system ID information” in the claim. In other words, there is no

claim language that precedes this term where “indoor system ID information” is received in the

first place. In light of that undisputed fact, the original language supports a construction opposite

to KAIFI’s construction (i.e., that the first step requires receiving indoor system ID information

first before making a determination). Despite intrinsic support for that opposite construction,

KAIFI (including its experts) arrived at a different conclusion. Thus, this claim term is indefinite

because the construction lacks reasonable certainty. See Halliburton Energy Servs., Inc. v. M-I

LLC, 514 F.3d 1244, 1249 (Fed. Cir. 2008) (term held to be indefinite without antecedent basis).

          The ’728 Patent describes that “[w]hen the user turns on the PDA 10 outdoors, the PDA

10 is initialized and is supplied with electric power (step S10)” and that “the PDA 10 confirms as

to whether the indoor system ID information is received.” ’728 Patent at 9:38-41. Notably, “[i]f

it is determined that the registered system ID information of the indoor network is not received,

the PDA 10 is set in an outdoor communication mode.” Id. at 41-44. Thus, if the data

communication terminal never receives “indoor system ID information” a determination is never




                                                  11
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 16 of 18 PageID #: 507




made by which the “indoor system ID information” can be compared to “indoor system ID

information stored in the location register.” See also id.at 11:21-22; 12:56-65.

       KAIFI argues that the claim should be construed to omit the phrase “when” from the

“whether when” claim language resulting in a construction for the second step where only a

determination is made about whether the “received indoor system ID information is identical to

the indoor system ID information stored in the location register.” KAIFI would have this Court

err by substituting new erroneous claim language for the flawed original language. Specifically,

there is no claim language that supports receiving “indoor system ID information” in the first

place. Courts have routinely held that claims having terms that lack antecedent basis are

indefinite. Halliburton, 514 F.3d at 1249.

       KAIFI’s arguments also fail to address that the received “indoor system ID information”

adds further ambiguity by not specifying who or what is receiving the information. Indeed,

under KAIFI’s proposed construction, any device within the system may receive “indoor system

ID information.” This fact adds further ambiguity which would fail to inform a POSITA with

reasonable certainty about the scope of the invention. Equally important, there is no implicit

determination that can be made regarding antecedent basis, because KAIFI’s construction would

result in failing to identify with clarity whether “indoor system ID information” is received in the

first place or by whom. See Cellular Commc'ns Equip. LLC v. AT&T, Inc., 2:15-CV-576-RWS-

RSP, 2016 WL 7364266, at *9 (E.D. Tex. Dec. 19, 2016) (holding the term “apparatus”

indefinite where the claims do not implicitly identify antecedent basis).

       KAIFI’s proposed construction results in a construction that lacks antecedent basis, and it

is respectfully requested that the Court determine that this term is indefinite.




                                                 12
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 17 of 18 PageID #: 508




                                          Respectfully submitted,

 Dated:   May 19, 2021                    /s/ Deron R. Dacus
                                          Deron R Dacus
                                          The Dacus Firm, PC
                                          821 ESE Loop 323
                                          Suite 430
                                          Tyler, TX 75701
                                          903/705-1117
                                          Fax: 903/581-2543
                                          Email: ddacus@dacusfirm.com

                                          DUANE MORRIS LLP

                                          Kevin P. Anderson
                                          KPAnderson@duanemorris.com
                                          505 9th Street, N.W., Suite 1000
                                          Washington, DC 20004-2166
                                          Telephone: (202) 776 7851
                                          Facsimile: (202) 478 2620

                                          Alice Snedeker
                                          AESnedeker@duanemorris.com
                                          Glenn D. Richeson
                                          gdricheson@duanemorris.com
                                          DUANE MORRIS LLP
                                          1075 Peachtree Street, Suite 2000
                                          Atlanta, Georgia 30309
                                          Telephone: (404) 253.6900
                                          Facsimile: (404) 253.6901

                                          Attorneys for Defendants VERIZON
                                          COMMUNICATIONS INC.; CELLCO
                                          PARTNERSHIP D/B/A VERIZON
                                          WIRELESS; VERIZON SERVICES CORP.;
                                          VERIZON ENTERPRISE SOLUTIONS,
                                          LLC; VERIZON BUSINESS GLOBAL
                                          LLC; VERIZON BUSINESS NETWORK
                                          SERVICES, LLC; VERIZON CORPORATE
                                          SERVICES GROUP INC.; VERIZON
                                          DATA SERVICES, LLC; VERIZON MEDIA
                                          INC.; and VERIZON ONLINE LLC,




                                     13
Case 2:20-cv-00280-JRG Document 57 Filed 05/19/21 Page 18 of 18 PageID #: 509




                               CERTIFICATE OF SERVICE

       I certify that on May 19, 2021, the foregoing document was served on all counsel who have
consented to electronic service.

                                                   /s/ Deron R. Dacus
                                                   Deron R. Dacus




                                              14
